Exhibit 10.1 Credit Agreement dated as of November 1, 2011 among Arden Group, Inc., as Borrower, The Subsidiaries of Borrower from Time to Time Party Hereto, as Subsidiary Guarantors and Wells Fargo Bank, National Association, as Bank Table of Contents ARTICLE I DEFINED TERMS 1 ARTICLE II CREDIT TERMS 9 Section 2.1 Line of Credit 9 Section 2.2 Interest/Fees 10 Section 2.3 Collection of Payments 11 Section 2.4 Guaranties 11 ARTICLE III REPRESENTATIONS AND WARRANTIES 11 Section 3.1 Legal Status 11 Section 3.2 Authorization and Validity 11 Section 3.3 No Violation 11 Section 3.4 Litigation 12 Section 3.5 Correctness of Financial Statement 12 Section 3.6 Income Tax Returns 12 Section 3.7 No Subordination 12 Section 3.8 Permits, Franchises 12 Section 3.9 ERISA 12 Section 3.10 Other Obligations 13 Section 3.11 Environmental Matters 13 Section 3.12 Subsidiaries 13 Section 3.13 Truth, Accuracy of Information 13 Section 3.14 Solvency 13 Section 3.15 Title to Properties 14 Section 3.16 Insurance 14 Section 3.17 Labor Relations 14 Section 3.18 Mutual Benefit 14 ARTICLE IV CONDITIONS 15 Section 4.1 Conditions of Initial Extension of Credit 15 Section 4.2 Conditions of Each Extension of Credit 16 ARTICLE V AFFIRMATIVE COVENANTS 16 Section 5.1 Punctual Payments 16 Section 5.2 Accounting Records 16 Section 5.3 Financial Statements 17 Section 5.4 Compliance 17 Section 5.5 Insurance 17 Section 5.6 Facilities 17 Section 5.7 Taxes and Other Liabilities 18 Section 5.8 Litigation 18 Section 5.9 Financial Condition 18 Section 5.10 Notice to Bank 18 Section 5.11 Joinder Agreement 19 Section 5.12 Further Assurances 19 ARTICLE VI NEGATIVE COVENANTS 19 Section 6.1 Use of Funds 19 Section 6.2 Other Indebtedness 19 Section 6.3 Merger, Consolidation, Transfer of Assets 20 Section 6.4 Guaranties 20 Section 6.5 Loans, Advances, Investments 20 Section 6.6 Pledge of Assets 20 Section 6.7 Transactions with Affiliates 21 ARTICLE VII EVENTS OF DEFAULT 21 Section 7.1 Event of Default 21 Section 7.2 Remedies 23 ARTICLE VIII MISCELLANEOUS 23 Section 8.1 No Waiver 23 Section 8.2 Notices 23 Section 8.3 Costs and Expenses; Indemnification 24 Section 8.4 Successors, Assignment 24 Section 8.5 Right of Setoff 25 Section 8.6 Guaranty 25 Section 8.7 Entire Agreement; Amendment 31 Section 8.8 No Third Party Beneficiaries 31 Section 8.9 Time 31 Section 8.10 Severability of Provisions 32 Section 8.11 Counterparts 32 Section 8.12 Governing Law 32 Section 8.13 Arbitration 32 Section 8.14 Confidentiality 34 Exhibit A Form of Compliance Certificate Exhibit B Form of Joinder Agreement Exhibit C Form of Letter of Credit Agreement Schedule 1-A Existing Letters of Credit Schedule 1-B Permitted Liens Schedule 3.4 Litigation Schedule 3.11 Environmental Matters Schedule 3.12 Subsidiaries Schedule 3.17 Labor Relations -ii- CREDIT AGREEMENT THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of November 1, 2011 by and among ARDEN GROUP, INC., a Delaware corporation (“Borrower”), each of the Subsidiaries of Borrower party hereto as Subsidiary Guarantors and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”). RECITALS Borrower has requested that Bank extend or continue credit to Borrower as described below, and Bank has agreed to provide such credit to Borrower on the terms and conditions contained herein. NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Bank and Borrower hereby agree as follows: ARTICLEI DEFINED TERMS As used in this Agreement and unless otherwise expressly indicated, or unless the context clearly requires otherwise, the following terms shall have the following meanings: “AAA” means the American Arbitration Association. “Agreement” means this Credit Agreement, as amended, modified and/or supplemented from time to time. “Affiliate” means, with respect to any Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Affiliated Person” means Borrower, any Subsidiary Guarantor and any officer, director, member, manager, employee or agent of either Borrower or any Subsidiary Guarantor. “Applicable Margin” means, from time to time, with respect to any portion of the outstanding principal balance of any Note bearing interest at the Base Rate or at LIBOR, as the case may be, the applicable rate per annum set forth below (expressed in basis points) under the caption “Base Rate Spread” or “LIBOR Spread” as the case may be, based upon the Leverage Ratio set forth in the most recent Compliance Certificate received by Bank pursuant to Section 5.3 of this Agreement: Tier Leverage Ratio LIBOR Spread Base Rate Spread 1 Greater than or equal to 2.00 to 1.00 -25.00 2 Less than 2.00 to 1.00 but greater than or equal to 1.50 to 1.00 -50.00 3 Less than 1.50 to 1.00 but greater than or equal to 1.00 to 1.00 -75.00 4 Less than 1.00 to 1.00 -100.00 Any increase or decrease in the Applicable Margin resulting from a change in the Leverage Ratio shall become effective as of the first day of the Fiscal Month immediately following the Fiscal Month in which Borrower is required to deliver a Compliance Certificate in accordance with Section 5.3 of this Agreement (each such date, a “calculation date”); provided that, if any Compliance Certificate required to be delivered in accordance with Section 5.3for any given period is not delivered to Bank on or before the related calculation date and such non-compliance is not cured within one (1) Business Day after notice from Bank, then Tier1 shall apply, effective on the related calculation date until the day after such Compliance Certificate is actually received by Bank.Notwithstanding anything in the foregoing to the contrary, in the event Borrower or Bank determines, in good faith, that the calculation of the Leverage Ratio on which any Applicable Margin for any particular period was determined is inaccurate and as a consequence thereof any Applicable Margin as determined based thereon was lower than it would have been had the Leverage Ratio been calculated accurately, then (a)Borrower shall promptly (but in any event within two Business Days after Borrower discovers such inaccuracy or is otherwise notified by Bank of such inaccuracy) deliver to Bank a corrected Compliance Certificate and accompanying financial statements for such period (and if such Compliance Certificate and accompanying financial statements are not accurately restated and delivered within ten days after the first discovery of such inaccuracy by Borrower or such notice, as the case may be, then Tier1 shall apply retroactively for such period until such time as the corrected Compliance Certificate and accompanying financial statements are delivered and, from and after the delivery of such corrected Compliance Certificate and accompanying financial statements to Bank the corrected Applicable Margin shall apply for such period), (b)Bank shall determine and notify Borrower of the amount of interest that would have been due in respect of any outstanding principal balance during such period had the Applicable Margin been determined based on an accurate Leverage Ratio (or, to the extent applicable, Tier1 if such corrected Compliance Certificate and accompanying financial statements were not timely delivered as provided herein) and (c)Borrower shall promptly pay to Bank the difference, if any, between that amount and the amount actually paid in respect of such period.The foregoing shall in no way limit the rights of Bank to impose the Default Rate or to exercise any other remedy available at law or as provided hereunder or under any of the other Loan Documents.Notwithstanding anything to the contrary contained herein, from and after the Closing Date until the first date on which Borrower is required to deliver a Compliance Certificate in accordance with Section 5.3 of this Agreement, Tier 4 shall apply. “Bank” has the meaning set forth in the introductory paragraph to this Agreement. “Bankruptcy Code” means the federal Bankruptcy Reform Act of 1978 (11 U.S.C. Sections101 et seq.). “Bankruptcy Laws” means, collectively:(a)the Bankruptcy Code; and (b)all other liquidation, conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement, receivership, insolvency, reorganization, or similar debtor relief laws of the United States or other applicable jurisdictions from time to time in effect and affecting the rights of creditors generally. -2- “Base LIBOR” means the rate per annum for United States dollar deposits quoted by Bank (a) for the purpose of calculating effective rates of interest for loans making reference to LIBOR, as the Inter-Bank Market Offered Rate, with the understanding that such rate is quoted by Bank for the purpose of calculating effective rates of interest for loans making reference thereto, on the first day of a Fixed Rate Term for delivery of funds on said date for a period of time approximately equal to the number of days in such Fixed Rate Term and in an amount approximately equal to the principal amount to which such Fixed Rate Term applies, or (b) for the purpose of calculating effective rates of interest for loans making reference to the Daily One Month LIBOR Rate, as the Inter-Bank Market Offered Rate in effect from time to time for delivery of funds for one (1) month in amounts approximately equal to the principal amount of such loans.Borrower understands and agrees that Bank may base its quotation of the Inter-Bank Market Offered Rate as reported on the Reuters Screen LIBOR01 Page (or any successor) or any other recognized service selected by Bank (including Bloomberg and Thomson Financial). “Base Rate” means, for any day, a fluctuating rate per annum equal to the highest of: (i) thePrime Rate in effect on such day, (ii) a rate determined by Bank to be one and one-half percent (1.50%) above Daily One Month LIBOR in effect on such day, and (iii) the Federal Funds Rate plus one and one-half percent (1.50%). “Borrower” has the meaning set forth in the introductory paragraph to this Agreement. “Business Day” means any day except a Saturday or Sunday or any other day on which commercial banks in California are authorized or required by law to close. “Change of Control” means, any change in control of Borrower or any entity or combination of entities that directly or indirectly control Borrower, with “control” defined as ownership of an aggregate of thirty-five percent (35%) or more of the common stock, members’ equity or other ownership interest (other than a limited partnership interest); provided that a change in ownership as a result of death, disability or estate planning purposes shall not be taken into account. “Closing Date” means November 1, 2011. “Compliance Certificate” means a certificate substantially in the form of Exhibit A hereto. “Consolidated Current Assets” means, as of any date of determination, the total assets of Borrower and the Subsidiary Guarantors on a consolidated basis which may be properly classified as current assets in accordance with GAAP. “Consolidated Current Liabilities” means, as of any date of determination, the total liabilities of Borrower andthe Subsidiary Guarantors which may properly be classified as current liabilities in accordance with GAAP, including all amounts outstanding under the Line of Credit. “Consolidated Current Ratio” means, as of any date of determination, the ratio of: (a)Consolidated Current Assets to (b)Consolidated Current Liabilities. “Consolidated EBITDA” means, as of the last day of any fiscal quarter for the period consisting of the four Fiscal Quarters ending on such date, for Borrower and the Subsidiary Guarantors on a consolidated basis, the sum of (without duplication): (i) net income before tax; plus (ii) interest expense (net of capitalized interest expense); plus (iii) depreciation expense; plus (iv) amortization expense; plus or minus (as applicable) (v)any non-cash stock appreciation rights expense or income included in arriving at net income. -3- “Consolidated Funded Debt” means, as of any date of determination, for Borrower and the Subsidiary Guarantors on a consolidated basis, the sum of (without duplication):(a)the outstanding principal amount of all obligations, whether current or long-term, for borrowed money (including obligations hereunder) and all obligations evidenced by bonds, debentures, notes, loan agreements or other similar instruments but excluding any obligations of Borrower or any Subsidiary Guarantor owing to Borrower or any Subsidiary Guarantor, as applicable; plus (b)all purchase money debt; plus (c)all direct obligations arising under any drawn or undrawn letters of credit (whether standby or commercial), bankers’ acceptances, bank guaranties, surety bonds and similar instruments; plus (d)all obligations in respect of the deferred purchase price of property or services (other than trade accounts payable in the ordinary course of business); plus (e)all guarantees with respect to outstanding Debt of the types specified in clauses(a) through (d) of this definition of Persons other than Borrower or any Subsidiary thereof. “Consolidated Leverage Ratio” means, as of any date of determination, the ratio of:(a)the sum for such period of (without duplication): (i)Consolidated Total Liabilities; minus (ii)any indebtedness that is subordinated to all obligations of Borrower to Bank pursuant to a subordination agreement acceptable to Bank in its sole and absolute discretion; plus (iii)all direct obligations arising under any drawn or undrawn letters of credit (whether standby or commercial), bankers’ acceptances, bank guaranties, surety bonds and similar instruments; to (b)Consolidated Tangible Net Worth. “Consolidated Tangible Net Worth” means, as of any date of determination, for Borrower and its Subsidiaries on a consolidated basis, the sum of (without duplication):(a)stockholders’ equity (or its equivalent); plus (b) any indebtedness that is subordinated to all obligations of Borrower to Bank pursuant to a subordination agreement acceptable to Bank in its sole and absolute discretion; minus (c)treasury stock (or its equivalent); minus (d)all intangible assets, including goodwill, patents, trademarks, trade names, organization expense, unamortized debt discount and expense, capitalized or deferred research and development costs, deferred marketing expenses, and other like intangibles. “Consolidated Total Liabilities” means, as of any date of determination, for Borrower and its Subsidiaries on a consolidated basis, the aggregate of all indebtedness, obligations, liabilities, reserves and any other items which would be listed as a liability on a consolidated balance sheet of Borrower in accordance with GAAP. “Control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through the ability to exercise voting power, by contract or otherwise.The terms “Controlling” and “Controlled” have meanings correlative thereto.Without limiting the generality of the foregoing, a Person shall be deemed to be Controlled by another Person if such
